Title: From Thomas Jefferson to George Washington, 31 December 1793
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Philadelphia Dec. 31. 1793.

Having had the honor of communicating to you in my letter of the last of July, my purpose of retiring from the office of Secretary of state at the end of the month of September, you were pleased, for particular reasons, to wish it’s postponement to the close of the year. That term being now arrived, and my propensities to retirement daily more and more irresistible, I now take the liberty of resigning the office into your hands. Be pleased to accept with it my sincere thanks for all the indulgencies which you have been so good as to exercise towards me in the discharge of it’s duties. Conscious that my need of them has been great, I have still ever found them greater, without any other claim on my part than a firm pursuit of what has appeared to me to be right, and a thorough disdain of all means which were not as open and honorable, as their object was pure. I carry into my retirement a lively sense of your goodness, and shall continue gratefully to remember it. With very sincere prayers for your life, health and tranquility, I pray you to accept the homage of the great & constant respect & attachment with which I have the honor to be Dear Sir Your most obedient & most humble servt

Th: Jefferson

